DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.

 Response to Amendment
Amendments to claims 1, 3, 4 and 6-8; cancellation of claims 16-20; and addition of new claims 21-23 are noted.
The claim amendments overcome the rejections under 35 USC 112(b) and (d).
The declaration under 37 CFR 1.132 filed 12 September 2022 is insufficient to overcome the rejection of claims 1-7 and 9-15 under 35 USC 103 based upon the O’Neill reference (as now modified by the Loveless reference, cited below, due to amendments to the claims) as set forth in the last Office action because: the showing is not commensurate in scope with the claims. Dr. Deimund’s declaration throughout focuses on the unexpected benefits being associated with the combination of the catalyst used (MWW framework structure and/or MOR framework structure) and low hydrogen transfer conditions (as represented by the low temperature range). Claim 1 is therefore broader in scope based on not being limited to any particular type of catalyst.
In this regard, the office notes that the declaration is sufficient to overcome the rejection of dependent claim 8 and precludes prior art rejection(s) of new claims 21-23. The scope of the aforementioned claims is considered to be commensurate with the showing of unexpected results presented by Dr. Deimund in the declaration.

Response to Arguments
In response to Applicant's arguments filed 12 September 2022:
As discussed above with respect to the declaration, claims 21-23 are considered to distinguish over the cited prior art. Applicant’s supporting arguments regarding the new claims are therefore likewise persuasive. The office made several attempts to contact Applicant regarding the allowable subject matter but was unsuccessful.
Regarding claim 1, Applicant argues that 280°C (the upper limit of the temperature range as now reflected in the claim as amended) is not the same as “about 300°C” as disclosed in O’Neill.
The new temperature range limitation is addressed in the updated prior art rejection which follows.

Claim Objections
Claim 15 is objected to because of the following informalities:  “wherein the C5+ fraction comprising” appears to be a typo of –wherein the C5+ fraction comprises—.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al (US 2018/0155631) in view of Loveless et al (US 2015/0175897).
Regarding claims 1-3, 11 and 15, O’Neill discloses a method for forming a naphtha composition comprising exposing a feed comprising oxygenates and olefins to a conversion catalyst to form a converted effluent (see [0010]). Reaction conditions include a temperature of about 300 to 550°C, a total pressure of about 10 to 400 psig, a weight hourly space velocity (WHSV) of 0.1 to 10 h-1 (see [0010]). The converted effluent has a net yield of 10 wt% or more of a C5+ fraction relative to a combined weight of the oxygenates and olefins (see Fig. 7; [0081]), a yield of aromatics relative to the product of 20 wt% or less and a RON of 90 or more (see [0038]; [0040]), within or overlapping the claimed ranges. The feed has a molar ratio of oxygenates to olefins of 1 to 20 (see [0010]; [0034], molar ratio of oxygenates to olefins of 1 to 10).
The reaction operating conditions overlap those claimed, with the exception of temperature. 
In this regard, reference is drawn to Loveless. Loveless is directed to conversion of methanol to hydrocarbons and discloses that the temperature for the conversion reaction varies depending on the nature of the catalyst used and/or the desired type of conversion reaction. Suitable reaction temperatures can include a temperature of about 200 to about 450°C, with an example being in the range of 200 to about 350°C (see [0054]), overlapping the claimed range.
Loveless establishes that it is known in the art to vary the operating temperature based on the catalyst used and the type of conversion reaction desired. A person of ordinary skill in the art would modify the O’Neill process to operate at different temperatures, including lower temperatures as disclosed in Loveless, by routine experimentation and with a reasonable expectation of success, based upon varying conditions to produce a desired product depending on the specific catalyst used.
Regarding claim 4, O’Neill discloses wherein the conversion catalyst further comprises 0.1 to 3.0 wt% of a transition metal (see [0010]).
Regarding claim 5, O’Neill discloses wherein the conversion catalyst comprises 10 wt% or more of a zeolite having a framework structure of MRE, MTW, TON, MTT, MFS, or a combination thereof (see [0011]).
Regarding claim 7, O’Neill discloses wherein the conversion catalyst comprises 10 wt% or more of ZSM-48, a zeolite having a MRE framework structure, or a combination thereof (see [0011]; [0053]).
Regarding claim 9, O’Neill discloses wherein the oxygenate comprises 90 wt% or more of methanol, dimethyl ether, or a combination thereof (see [0010]; [0027]; [0034]).
Regarding claim 10, O’Neill discloses a yield of naphtha of at least 35 wt% (see [0039]). Optimizing the operating conditions of the reaction in order to achieve a product yield as desired amounts to nothing more than routine experimentation for a person of ordinary skill in the art. The claimed yield is not considered to patentably distinguish over the prior art, absent evidence of new or unexpected results.
Regarding claim 12, O’Neill discloses wherein the feed comprising oxygenates and olefins comprises a first feedstock comprising at least a portion of the oxygenates and a second feedstock comprising at least a portion of the olefins, the first feedstock and the second feedstock being combined after entering a reactor containing the conversion catalyst (see [0013]).
Regarding claim 13, O’Neill discloses wherein the feed comprises 30 to 95 wt% of oxygenates, 5 to 40 wt% of olefins, or a combination thereof (see [0034]-[0035]).
Regarding claim 14, O’Neill discloses wherein the feed comprises 20 to 60 wt% of components different from oxygenates and olefins (see [0036]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill, as applied to claim 1 above, in view of Rajagopalan et al (US 2018/0170823).
Regarding claim 6, O’Neill does not disclose wherein the conversion catalyst comprises 10 wt% or more of MCM-49, MCM-22, MCM-56, a zeolite having a MWW framework structure, or a combination thereof.
However, it is known in the art that MCM-22 and MCM-49 are suitable alternatives for ZSM-48 for use as catalysts for conversion of oxygenates/olefins to naphtha, wherein all are known to exhibit high hydrogen transfer activity (see Rajagopalan: [0028]). Note that O’Neill discloses ZSM-48 (see [0011]; [0053]). Substituting MCM-22 and/or MCM-49 for use as the conversion catalyst in O’Neill would have been obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art, for the purpose of carrying out the conversion reaction with a catalyst having high hydrogen transfer activity. Furthermore, such a substitution would be associated with a reasonable expectation of success. 

Allowable Subject Matter
Claims 21-23 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the combination of the specific catalyst used (MOR framework structure (claim 8) or MWW and/or MOR framework structure (claim 21)) with the low operating temperature (230 to 300°C) in a process for forming naphtha by converting a feed comprising oxygenates and olefins as claimed is considered to define a patentable invention over the prior art. As demonstrated in the declaration filed by Dr. Deimund on 12 September 2022, the data show the benefits of using a catalyst containing an MWW and/or MOR framework structure, wherein the MWW catalyst provided naphtha fractions with the highest RON of any of the catalysts tested while still maintaining an aromatics selectivity of 12% or less at both 250 and 300°C and the MOR catalyst provided an aromatic selectivity comparable to or lower than that for ZSM-48 while also providing a C5+ fraction with a RON value that was at least 3 higher than the RON value for ZSM-48 at the same temperature.
The prior art does not appear to teach and/or suggest these features and their associated benefits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772